Webb, Presiding Judge.
Roberts appeals from the grant of summary judgment against him in his suit seeking special and punitive damages for fraud alleged to have been perpetrated when he purchased land in reliance on an inaccurate survey and plat drawn and certified by Patton. Contrary to Roberts’ contentions, the pleadings and affidavits within the record establish that neither Patton nor any employee of his surveyed the land, and that the plat was not prepared for Roberts. Not only was the plat not certified by Patton, a specific disclaimer was written on it. In view of these facts, as well as that no other representations were alleged to have been made, the essential elements of fraud were not presented. Code § 105-302; Shaw v. Cook County Federal Savings &c. Assn., 139 Ga. App. 419, 420 (228 SE2d 326) (1976). Accordingly, the motion for summary judgment was properly granted.

Judgment affirmed.


Banke and Underwood, JJ., concur.

Argued March 6, 1979 —
Decided March 13, 1979.
Lynwood A. Maddox, Michael R. Sheppard, for appellant.
Smith & Allgood, Alfred L. Allgood, for appellee.